Citation Nr: 0700102	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had approximately 21 years of active service from 
November 1960 to July 1982.  The veteran died in September 
2002.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appellant testified before the 
undersigned at a Travel Board hearing in August 2004.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in April 2006 when 
it was referred to the Veterans Health Administration (VHA) 
for a medical expert opinion.  An opinion was obtained in May 
2006 and a copy of this opinion was sent to the appellant and 
her representative in June 2006.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in September 2002, and the death 
certificate lists the cause of death as cardiac arrest, 
coronary artery disease.  The death certificate also lists 
pulmonary fibrosis and chronic lung disease as other 
significant conditions contributing to death.  At the time of 
death, the veteran was receiving a total rating and service 
connection was in effect for post traumatic stress disorder 
(PTSD), bilateral hearing loss, low back strain with 
degenerative changes, laceration of the left index finger, 
tinnitus, and seborrheic keratosis and fungus sole right 
foot.  

3.  The medical evidence does not indicate that the veteran's 
coronary artery disease or chronic lung disease were present 
in service--or in the case of coronary artery disease, within 
one year of discharge--or etiologically related to service, 
and the preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities caused or 
contributed substantially or materially to his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's exposure to Agent Orange in service and resulting 
lung disorder contributed to his death. 

A brief review of the history of this appeal is as follows.  
The veteran served as a Chemical Senior Sergeant for 
approximately 20 years with the United States Army and was 
stationed in Vietnam from April 1969 to March 1970.  He was 
discharged from service in July 1982.  Upon separation from 
service the veteran submitted several claims for service 
connection.  By rating decision dated in November 1982 the RO 
granted service connection for a low back disorder (10 
percent), a left index finger disorder (10 percent), left ear 
hearing loss (noncompensable), and right foot fungus 
(noncompensable).  In September 1996 the veteran submitted 
several more claims for service connection and by rating 
decision dated in September 1997 the RO granted service 
connection for PTSD (50 percent), tinnitus (10 percent), and 
hearing loss in the right ear, and granted increased ratings 
for bilateral hearing loss (50 percent) and low back (40 
percent).  The 10 percent rating for left finger was 
continued.  The RO also denied service connection for liver 
condition, prostate condition, numbness of fingers and hands, 
colon condition, and chest pain.  Subsequently, by rating 
decision dated in January 1998 the veteran was granted a 
total rating based on individual unemployability.  The 
veteran passed away in September 2002.  At issue in this 
appeal is entitlement to service connection for the cause of 
the veteran's death.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the claim for service 
connection, the Board must examine whether the requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the appellant in December 2003.  The 
December 2003 letter, which was issued after the October 2002 
rating decision, informed the appellant of what evidence was 
required to substantiate her claim for dependency and 
indemnity compensation (DIC) benefits.  The letter informed 
the appellant of what evidence had been received and also 
informed the appellant of what additional evidence VA is 
responsible for getting and what evidence VA will attempt to 
get on the appellant's behalf.    

While the December 2003 letter was issued after the October 
2002 rating decision the Board finds that any defect with 
respect to the timing of the VCAA notice requirement is 
harmless error.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  Although the notice provided to the appellant in 
2003 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant in January 2004.  
 
While the December 2003 letter did not explicitly ask that 
the appellant provide "any evidence in [her] possession that 
pertains" to her claim, as per § 3.159(b)(1), she was 
repeatedly advised of the types of evidence that could 
substantiate her claim and to ensure that VA receive any 
evidence that would support her claim.  Logically, this would 
include any evidence in her possession.  Also, at the August 
2004 Travel Board hearing, the appellant did not refer to any 
outstanding evidence that would support her claim.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  The 
claims folder contains all private medical records as 
identified and authorized by the appellant, service medical 
records and personnel records.  The Board obtained a VHA 
opinion regarding the cause of the veteran's death in May 
2006 and the appellant has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  

Analysis

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2006).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in September 2002.  The death 
certificate lists the cause of death as cardiac arrest, 
coronary artery disease.  The death certificate also lists 
pulmonary fibrosis and chronic lung disease as other 
significant conditions contributing to death. At the time of 
death, the veteran was receiving a total rating and service 
connection was in effect for PTSD, bilateral hearing loss, 
low back strain with degenerative changes, laceration of the 
left index finger, tinnitus, and seborrheic keratosis and 
fungus sole right foot.  The appellant argues that the 
veteran's exposure to Agent Orange in service and resulting 
lung disorder contributed to his death. 
  
The Board will first address whether a service-connected 
disability was a principal or contributory cause of death.  
As was stated earlier, in April 2006 the Board referred this 
case to VHA for a medical expert opinion.  This opinion was 
dated in May 2006 and signed by a VA physician.  In making 
this opinion, the VA physician reviewed all of the veteran's 
available service medical records and the private medical 
records submitted by the appellant.  After reviewing all of 
the veteran's available service medical records, the VA 
physician noted that it was unlikely that the veteran's 
service connected disorders contributed to the cause of his 
death.  

After considering all the evidence of record, the Board finds 
that the weight of the evidence is against a finding that a 
service-connected disease or disability (PTSD, hearing loss, 
low back disability, left index finger disability, tinnitus, 
and keratosis and fungus of the right foot) was the principal 
or contributory cause of the veteran's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In adjudicating the appellant's claim, the Board must also 
consider whether the disabilities that caused the veteran's 
death may be service-connected. Under the laws administered 
by VA, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied. See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The 
appellant has asserted that the veteran had sarcoidosis and 
cardiovascular-renal disease, which are both presumptive 
diseases under 38 C.F.R. § 3.309(a).  

In this case, service connection for coronary artery disease 
and a lung disability is not warranted.  The appellant 
submitted a May 2001 discharge summary from the Southeast 
Alabama Medical Center to show a connection between the 
veteran's death and his military service.  This report 
reflected diagnoses of hypertensive cardiovascular disease, 
atherosclerotic coronary artery disease, and crescendo angina 
pectoris due to a combination of underlying coronary artery 
disease and severe pulmonary fibrosis.  Also diagnosed was 
severe pulmonary fibrosis with associated hypoxemia; chronic 
obstructive lung disease secondary to prior tobacco abuse 
with a history of intermittent bronchospasm responsive to 
inhaled nebulizer therapy and a history of exposure to agent 
orange in the remote past.  Service medical records, however, 
are negative for any diagnosis or treatment of coronary 
artery disease or pulmonary fibrosis during service, although 
the veteran was seen with upper respiratory infections / 
bronchitis.  The veteran reported at the time of the 
discharge examination that he had pressure or pain in the 
chest, but the examination results indicated lungs, chest and 
heart were normal.  A chest x-ray result indicated no 
evidence of active disease although there was apical pleural 
thickening bilaterally, a normal finding.  In sum, the record 
contains no indication, medical opinion, or other competent 
evidence relating any of the causes of the veteran's death, 
either primary or secondary, to his service.  Nor was 
coronary artery disease shown to a compensable degree within 
one year of discharge from service.  

Although a history of asbestos exposure was noted in the May 
2001 discharge report, a chronic lung condition was not 
linked to that exposure.  In that same report, however, 
chronic obstructive lung disease was specifically noted to be 
secondary to prior tobacco abuse (the veteran had a prior 
history of heavy tobacco abuse with abstinence since 1996).  

Even if the veteran's smoking in service contributed to his 
pulmonary fibrosis, Congress has prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service for 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002).  Therefore, as a matter of law, any claims received by 
VA after June 9, 1998 are subject to this restriction.  In 
this case, the appellant filed her claim in September 2002.  
Service connection on the basis of tobacco use in service is 
therefore precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The appellant has also asserted that the veteran had 
sarcoidosis that was related to his service and that his 
retirement papers would show that he had tumors.  However, a 
chest X-ray result from April 1982 reported normal findings 
as did the discharge examination report.  In a CT scan report 
of April 2001 from Southeast Alabama Medical Center, it was 
noted that there was apica bullae formation and basilar 
peripheral pulmonary fibosis.  The report also stated, 
"differential includes sarcoidosis, vascular disease or 
idiopathic pulmonary fibrosis."  However, the diagnoses upon 
discharge from the hospital in May 2001 did not include a 
diagnosis of sarcoidosis.  Since the appellant is not 
competent as a lay person to diagnose sarcoidosis, service 
connection for that disability is not warranted based on the 
medical evidence of record.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

The appellant asserts that the veteran's chronic lung 
disability was associated with agent orange exposure while in 
service.  Diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption 
may be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition, including respiratory disorders (other 
than certain respiratory cancers), for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999), Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  

In this case, the record does not contain a diagnosis of 
respiratory cancer such that the presumption of service 
connection would apply.  However, the claim must also be 
reviewed to determine whether service connection for a lung 
disability can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

At the time of the veteran's death he was not service 
connected for either a heart or lung disability, nor were any 
claims for service connection pending at the time of the 
veteran's death.  Moreover, neither a heart disability nor a 
lung disability were shown in service or for many years after 
service nor are they shown by the medical evidence of record 
to be related to a service-connected disorder.  Furthermore, 
the appellant has not presented any competent evidence 
linking heart and lung disabilities to service, to include 
any exposure to Agent Orange.  The Board recognizes the 
obvious sincerity of the appellant's belief that the 
veteran's exposure to Agent Orange resulted in a chronic lung 
condition.  However, unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The overwhelming cause of the veteran's death was cardiac 
arrest, coronary artery disease and pulmonary fibrosis, 
chronic lung disease, many years after service, which has not 
been attributed to the veteran's service or service-connected 
disorders.  Accordingly, it is concluded that a service 
connected disability neither caused nor contributed to the 
veteran's death in September 2002, and the appeal must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


